DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Alexander Rodriguez on 06/17/2022.

The application has been amended as follows: 

The claims have been amended as follows:
1.	(ORIGINAL) A flexible solar panel system comprising:
a set of solar cell modules each comprising:
a sealed glass housing defining a first end, a second end opposite the first end, and a cross section defining a substantially circular cross section comprising a first diameter;
a first cap disposed at the first end of the sealed glass housing and a second cap disposed at the second end of the sealed glass housing;
a set of bifacial perovskite solar cells defining a front side and a rear side and arranged within the glass housing on a first side of the first diameter; 
a reflective element disposed on the glass housing on an interior surface on a second side of the first diameter; and
an electrical harness to electrically couple each of the set of solar cell modules; 
a first cable connected to the first cap at the first end of each of the set of solar cell modules at a predetermined distance along the first cable; and
a second cable connected to the second cap at the second end of each of the set of solar cell modules at the predetermined distance along the second cable such that each of the solar cell modules is arranged substantially perpendicular to the first and second cables.

2.	(ORIGINAL) The system of Claim 1, wherein for each of the solar cell modules:
the first cap comprises a first cable bore oriented perpendicular to the sealed glass housing and through which the first cable traverses;
the second cap comprises a second cable bore oriented perpendicular to the sealed glass housing and through which the second cable traverses; and
further comprising a set of fiducials selectively attachable to the first and second cables adjacent to the first and second cable bores to affix and locate each of the set of solar cell modules along the first and second cables.  

3.	(ORIGINAL) The system of Claim 2, wherein the set of fiducials comprises:
a first fastener selectively positionable on the first cable at the first cable bore and irreversibly arranged into a first fiducial position along the first cable; and
a second fastener selectively positionable on the second cable at the second cable bore and irreversibly arranged into a second fiducial position along the second cable. 

4. (ORIGINAL) The system of Claim 1, wherein:
the first cap further comprises an outboard indentation along which an electrical transmission wire is affixable; and
the first cap further comprises an electrode connecting the set of bifacial perovskite solar cells to the electrical transmission wire. 

5.	(ORIGINAL) The system of Claim 4, further comprising a current protection circuit electrically connectable to the electrical transmission wire and biased to prevent reverse current flow into each of the set of bifacial perovskite solar cells. 

6.	(ORIGINAL) The system of Claim 5, wherein the current protection circuit is integrally disposed in the first cap such that it is electrically connected to the electrical transmission wire upon affixing the electrical transmission wire to the first cap. 

7.	(ORIGINAL) The system of Claim 6, wherein the current protection circuit comprises a diode connectable to the electrical transmission wire and biased to prevent reverse current flow into each of the set of bifacial perovskite solar cells. 

8.	(CURRENTLY AMENDED) A flexible solar panel system comprising:
a set of solar cell modules each comprising:
an elongate glass housing defining a cross section, a first end, and a second end opposite the first end;
a first cap hermetically connected at the first end of the elongate glass housing; 
a second cap disposed at the second end of the elongate glass housing;
a set of solar cells each defining a front side and a rear side and arranged within the elongate glass housing; [[and]]
a reflective element disposed in the elongate glass housing positionally offset from the set of solar cells and facing the rear side of the set of solar cells; and
an electrical harness to electrically couple each of the set of solar cell modules; 
a first cable connected to the first cap at the first end of each of the set of solar cell modules;
a first set of fiducials configured to position the first cap and the first end of each of the solar cell modules at a predetermined distance along the first cable; 
a second cable connected to the second cap at the second end of each of the set of solar cell modules; and
a second set of fiducials configured to position the second cap and the second end of each of the set of solar cell modules at a second predetermined distance along the second cable such that each of the solar cell modules is fixedly arranged substantially perpendicular to the first and second cables. 

9.	(ORIGINAL) The system of Claim 8, wherein the second cap is hermetically connected to the second end of the elongate glass housing, thereby cooperating with the first cap to hermetically seal the set of solar cells within the elongate glass housing.

10.	(ORIGINAL) The system of Claim 8, wherein:
the second end of the elongate glass housing is sealed, thereby cooperating with the first cap to hermetically seal the set of solar cells within the elongate glass housing; and
the second cap is disposed about the second end of the elongate glass housing. 

11.	(ORIGINAL) The system of Claim 8, wherein:
the first cap comprises an inner flange comprising an outer perimeter and an outer flange comprising an inner perimeter; and
such that the outer perimeter of the inner flange and the inner perimeter of the outer flange cooperatively hermetically engage an inner surface and an outer surface of the elongate glass housing. 

12.	(CURRENTLY AMENDED) The system of Claim 8, 

wherein for each of the set of solar cell modules the cross section of the elongate glass housing defines a substantially elliptical cross section comprising a major axis and a minor axis; and further wherein 
the set of solar cells are arranged on a first side of the major axis; 
the reflective element is arranged on a second side of the major axis; and 
the major axis is substantially parallel to the first and second cables. 

13.	(CURRENTLY AMENDED) The system of Claim 8, 

wherein for each of the set of solar cell modules the cross section of the elongate glass housing defines a substantially circular cross section comprising a first diameter and a second diameter perpendicular to the first diameter; and further wherein
the set of solar cells are arranged on a first side of the first diameter;
the reflective element is arranged on a second side of the first diameter; and
the first diameter is substantially parallel to the first and second cables. 

14.	(CURRENTLY AMENDED) The system of Claim 8, 

 wherein for each of the set of solar cell modules the cross section of the elongate glass housing defines a polygonal cross section divisible into a first portion and a second portion divided by an imaginary dividing line; and wherein
the set of solar cells are arranged on a first side of the imaginary dividing line; 
the reflective element is arranged on a second side of the imaginary dividing line; and
the dividing line is substantially parallel to the first and second cables. 

15.	(CURRENTLY AMENDED) A flexible solar panel system comprising:
a set of solar cell modules, each comprising:
an elongate glass housing defining a cross section, a first end, and a second end opposite the first end;
a first cap disposed at the first end of the elongate elongate glass housing;
a set of solar cells each defining a front side and a rear side and arranged within the elongate glass housing; 
a reflective element disposed in the elongate glass housing positionally offset from the set of solar cells and facing the rear side of the set of solar cells; and
an electrical harness to electrically couple each of the set of solar cell modules; 
a first cable connected to the first cap at the first end of each of the set of solar cell modules; 
a second cable connected to the second cap at the second end of each of the set of solar cell modules such that each of the solar cell modules is arranged substantially perpendicular to the first and second cables; and
a set of support members to which the first cable and the second cable are connected. 

16.	(PREVIOUSLY AMENDED) The system of Claim 15, wherein the set of support members comprises:
first and second vertical support members between which the first cable is extended; and
third and fourth vertical support members between which the second cable is extended, such that the set of solar cell modules is flexibly suspended between the first, second, third, and fourth vertical members.  

17.	(ORIGINAL) The system of Claim 16, further comprising a local electrical power storage system electrically connected to the set of solar cell modules to receive and store electrical power generated by the set of solar cell modules.

18.	(ORIGINAL) The system of Claim 17, further comprising an electric agricultural vehicle charging station electrically connected to the set of solar cell modules and the electrical power storage system to:
receive and store electrical power generated by the solar cell modules; 
distribute generated solar power to an electric agricultural vehicle; and 
wherein the first, second, third, and fourth vertical members are arranged about an agricultural plot of land. 

19.	(CURRENTLY AMENDED) The system of Claim 15, 

first and second anchors to which the first cable is attached; and
third and fourth anchors to which the second cable is attached, such that the set of solar cell modules is positionable on a body of water. 

20.	(ORIGINAL) The system of Claim 15, wherein the set of support members comprises:
first and second horizontal support members between which the first cable is extended; and
third and fourth horizontal support members between which the second cable is extended, such that the set of solar cell modules is flexibly suspended in a substantially vertical plane.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Nakata (US 2010/0018568 A1) discloses a solar cell system comprising: a glass housing defining a first end, a second end opposite the first end (sub modules 11, 31 and 51 are buried in the flexible transparent silicon resin, and the enclosure case 2 and the cover glass 5 are clamped and sealed via the packing 67 by the bolts 65 and the nuts 66, securing the mechanical strength, the airtightness relative to the atmosphere and weather resistance to the sunlight, [0187]; In the sub modules 31 and 51, the number of solar battery cells 32 and 52 connected in series respectively can be set freely, therefore, a high voltage output can be attained readily, [0180]; FIGS. 11 to 15, a light collecting type stacked solar battery device 1 comprises an enclosure case 2 made of a metal plate, stacked solar battery units 4 respectively housed in three recesses 3 of the enclosure case 2, a sealing material 63 (not shown in FIG. 13) filled in each of the recesses 3, a cover glass 5 arranged on an incident side of sunlight, end stopping blocks 6 arranged at both ends of each of the recesses 3 of the enclosure case 2, [0110]), a set of rows of solar cells comprising: a first row of solar cells: and a second row of solar cells (FIGS. 11 to 15; plurality of solar battery units 4 are housed in ... the enclosure case, and are sealed ... solar battery modules 30 and 50 stacked ... modules 31 and 51 are configured so that a plurality of rod-shaped solar battery cells 32 and 52 [rows of solar cells], Abstract; stacked solar battery unit 4 comprises three kinds of solar battery modules 10, 30 and 50, [0111 ]); and a reflective element (recess of the enclosure case has substantially an inverted trapezoidal cross-section of which the width gradually increases upward, and a pair of side walls and the bottom wall of the recess have inner surfaces made to be light reflecting surfaces, [0046]); a first terminal coupled to the set of rows of solar cells traversing through the first end of the glass housing, and sealed against the first end of the glass housing (spaces in the plurality of recesses of the enclosure case are filled with transparent synthetic resin sealing materials, and they are packaged by the enclosure case and the lens member, [0048]; A plurality of end stopping blocks are provided each of which closes an end of the recess of the enclosure case to which the stopping block provided are a plurality of connection pipes made of metal for inserting ends of the first and second connection rods so as to be electrically connected, and the connection pipes being projected an outside of the end stopping block as external terminals, [0050]; the solar battery modules 10, 30 and 51 are provided with the connection pipes as the external terminals, and thus, with respect to the sunlight whose condition varies, it is possible to individually measure output characteristics of each solar battery module and evaluate the performance, (0170]); a second terminal coupled to the set of rows of solar cells, traversing through the second end of the glass housing, and sealed against the second end of the glass housing (Fig. 12; connection pipes 20A, 20B, 40A, 40B, 60A and 60B are electrically connected with the connection rods 20a, 20b, 40a, 40b, 60a and 60b by calking the connection pipes 20A, 20B, 40A, 40B, 60A and 608. However, the electrical connection may be performed by adhering with the electrically conductive adhesive. Note that the connection pipes 20A, 208, 40A, 40B, 60A and 60B are also utilized as external terminals, [0154]).
Ahn (US 2018/0019358 A 1) discloses a solar cell system (a tandem solar cell, a tandem solar cell module comprising the tandem solar cell, and a method for manufacturing the same. More specifically, the present disclosure relates to a monolithic tandem solar cell comprising a perovskite solar cell laminated on a front surface of a crystalline silicon solar cell, a tandem solar cell module comprising the tandem solar cell, (0002]) comprising: a set of perovskite solar cells (a front metal electrode for collecting charges generated from the perovskite solar cell is disposed on a part of a front surface of the front transparent electrode. The front metal electrode includes a pad electrode made of a metal, and an electrode wire. In certain embodiments, when forming a solar cell module using a plurality of tandem solar cells (i.e., a plurality of cells) according to the present disclosure, the electrode wire serves as a conductor for electrically connecting neighboring cells, [0030]) comprising: and a reflective element (light in the longer wavelength region vertically incident to the crystalline silicon solar cell through particularly the perovskite solar cell is reflected at the interface between the inter-layer and the crystalline silicon solar cell increases, [0062]). 

Goldstein et al. (US 2015/0243446 A 1) discloses a solar cell system comprising: a housing defining a first end, a second end opposite the first and a photovoltaic cell including: (a) a housing adapted to enclose the photovoltaic cell, and including an at least partially transparent cell wall; (b) an electrolyte, disposed within the cell wall, and containing a corrosive redox species; (c) an at least partially transparent conductive coating disposed on an interior surface of the cell wall, within the photovoltaic cell, [0022]: embedded electrode or wire 90 in a junction 72 (whose volume is at least partially filled by sealant coating 7, as described with respect to FIG. 17) between cell I and cell II, and to embedded electrode or wire 95 in a junction 77 (whose volume, like that of junction 72, is at least partially filled by sealant coating 7 (referenced herein above) between cell II and cell II, [0312]). 

Wares (US 2014/0034114 A 1) discloses a solar cell system comprising: a set of rows of solar cells comprising: a first row of solar cells: and a second row of solar cells (a first example solar collector arrangement 10. In this view, a single row 11 is shown, but the array can comprise several rows 11 joined end to end, and can comprise any number of such rows side by side. A row of solar panels 14, i.e., photovoltaic modules, is attached onto a torsion tube, [0025]).

Raymond et al. (US 2011/0232721 A1) discloses wherein comprises: set of rows of solar cells (PV enhancement films may combine this function of increasing (or even optimizing) path lengths with an ability to capture or trap light reflected from light-receiving surfaces of solar cells that normally would be lost and direct this reflected light back onto the light-receiving surfaces (often at a different incidence angle) for second or additional chances for absorption and conversion into electricity, [0012]); and a circular cross section defining a first diameter and a second diameter (funnel-shaped TIR structure 820 has its larger wider "opening" (with a first diameter) or its base against the surface 812 of the substrate 810 and angles inward at an angle, y, such that its smaller "opening" (with a second diameter smaller than the first diameter) at surface 828 is part of the light receiving surface, [0088]).

However, Nakata alone or in combination fails to fairly teach or suggest a flexible solar panel system comprising a set of solar cell modules each comprising: a sealed glass housing defining a first end, a second end opposite the first end, and a cross section defining a substantially circular cross section comprising a first diameter; a first cap disposed at the first end of the sealed glass housing and a second cap disposed at the second end of the sealed glass housing; a set of bifacial perovskite solar cells defining a front side and a rear side and arranged within the glass housing on a first side of the first diameter; a reflective element disposed on the glass housing on an interior surface on a second side of the first diameter; and an electrical harness to electrically couple each of the set of solar cell modules; a first cable connected to the first cap at the first end of each of the set of solar cell modules at a predetermined distance along the first cable; and a second cable connected to the second cap at the second end of each of the set of solar cell modules at the predetermined distance along the second cable such that each of the solar cell modules is arranged substantially perpendicular to the first and second cables.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721